Citation Nr: 9900839	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-07 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to July 15, 1993, 
for the granting of a total rating based on individual 
unemployment due to service-connected disabilities.

2.  Entitlement to an increased evaluation for incomplete 
paralysis of the right upper extremity, as the residual of 
brain trauma, currently evaluated as 70 percent disabling. 

3.  Entitlement to an increased evaluation for incomplete 
paralysis of the right lower extremity, as the residual of 
brain trauma, currently evaluated as 20 percent disabling. 

4.  Entitlement to an increased evaluation for expressive 
aphasia, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased (compensable) evaluation for 
homonymous hemianopsia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to December 
1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 


REMAND

The veteran contends that he is entitled to an earlier 
effective date for the granting of a total rating based on 
individual unemployment due to service-connected disabilities 
and also that he is entitled to increased ratings for his 
various service-connected disabilities.  He maintains that he 
has been unemployable since the time of his discharge from 
service and that his total rating based on individual 
unemployment should be effective from that time.  He also 
asserts that his service-connected disabilities are more 
severe than reflected by the currently assigned evaluations.  

In an informal hearing presentation submitted in October 
1998, the veterans representative raised the additional 
issues of whether there was clear and unmistakable error in 
prior rating actions, including ratings which denied a total 
rating based on individual unemployment and some that 
assigned evaluations for his service-connected disabilities.  
The issue of clear and unmistakable error in prior rating 
decisions has not been considered by the RO.   

In Harris v. Derwinski, 1 Vet. App. 180 (1991), the United 
States Court of Veterans Appeals (Court) stated that, when 
two issues are inextricably intertwined, a decision on 
one issue would have a significant impact on a claim for the 
second issue.  The Board believes that in light of Harris the 
question of whether there was clear and unmistakable error in 
prior rating actions involving a total rating based on 
individual unemployment and evaluations to be assigned for 
the veterans service-connected disabilities must be resolved 
prior to final appellate consideration of the currently 
certified issues.  

Therefore, the case is REMANDED to the RO for the following 
action:

The RO should complete any necessary 
development and adjudicate the issue of 
whether there was clear and unmistakable 
error in prior rating actions.  The RO 
must consider the representatives 
October 1998 argument, to include the 
argument that there remains an 
unadjudicated claim of entitlement to 
service connection for facial paralysis 
since his separation from active duty.  
If the veterans claim on this issue is 
denied, both he and his representative 
should be advised of his appellate 
rights, including the requirement of a 
timely filed notice of disagreement to 
initiate an appeal.

Following completion of the above, if the determinations made 
with respect to the veterans claims of entitlement to an 
earlier effective date for a total rating based on individual 
unemployment, or entitlement to increased evaluations for his 
service-connected disabilities remain unfavorable, a 
supplemental statement of the case which sets forth the 
evidence received since the most recent statement of the case 
should then be issued to the appellant and his 
representative.  They should be given the appropriate period 
of time in which to respond.  Thereafter, the case should be 
returned to the Board for further consideration, if in order.  
The purpose of this remand is to afford the appellant due 
process.  No action is required of the appellant until he 
receives further notice. 



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
